Citation Nr: 0124825	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  91-52 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law.  




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to August 
1946.  The appellant is the widow of the veteran, who died in 
May 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1990 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania.  

In an April 1983 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  In addition, the appellant's claim of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death was denied by the Board in a July 1989 
decision.  However, in a March 1993 decision, the Board 
remanded the appellant's claim.  Moreover, in a September 
1996 decision, the Board held that new and material evidence 
had been submitted and reopened the appellant's claim for 
service connection for the cause of the veteran's death.  At 
that time, the Board remanded the case for additional 
development.  The Board again remanded the case for 
additional development in a November 1998 decision.  The case 
has been returned to the Board for appellate review.





FINDINGS OF FACT

1.  The veteran died on May [redacted], 1981.  

2.  According to the certificate of death, the cause of the 
veteran's death was asphyxiation due to hanging, and the 
death was held to be a suicide.  

3.  At the time of the veteran's death, service connection 
was in effect for the following: (1) residuals of a gunshot 
wound of the right thigh, with partial paralysis, atrophy of 
the leg and footdrop, (2) residuals of a gunshot wound of the 
left thigh, Muscle Group XIII, and (3) residuals of malaria.  
The combined rating in effect at the time of the veteran's 
death was 70 percent.  The veteran was also receiving a total 
disability rating based on individual unemployability due to 
service-connected disability.  

4.  While the veteran's suicide was the result of mental 
unsoundness, a psychiatric condition was not present in 
service or for years later, and mental unsoundness leading to 
suicide was not caused by service or by a service-connected 
disability.  


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1155, 5103A (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.309, 3.311, 3.312 (2001). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The official death certificate indicates that the veteran 
died on May [redacted], 1981 at the age of 59.  According to the 
certificate of death, the cause of the veteran's death was 
asphyxiation due to hanging, and the death was held to be a 
suicide.  At the time of the veteran's death, service 
connection was in effect for the following: (1) residuals of 
a gunshot wound of the right thigh, with partial paralysis, 
atrophy of the leg and footdrop, (2) residuals of a gunshot 
wound of the left thigh, Muscle Group XIII, and (3) residuals 
of malaria.  The combined rating in effect at the time of the 
veteran's death was 70 percent.  The veteran was also 
receiving a total disability rating based on individual 
unemployability due to service-connected disability.

The veteran's Honorable Discharge report (WD AGO Form 53-55) 
shows that he served on active duty from October 1942 to 
August 1946.  The report also reflects that the veteran was 
awarded the Purple Heart for wounds received in action.  

The veteran's service medical records are negative for any 
complaints or findings of a psychiatric disability.  The 
records include a Certificate of Disability for Discharge, 
dated in August 1946, which shows that at that time, the 
veteran was found unfit for military service due to paralysis 
of the nerve, partial, posterior, tibial, right, secondary to 
a gunshot wound suffered during enemy action.  According to 
the records, the veteran was subsequently discharged in 
August 1946.  

In January 1947, the veteran underwent a VA neuropsychiatric 
examination.  At that time, the examining physician noted 
that there were no psychiatric trends.  According to the 
examiner, the veteran was not irritable or excitable, and 
there was no anxiety or apprehension present.  

In March 1947, the veteran underwent a VA neurologic 
examination.  At that time, the examining physician stated 
that there was no evidence of neurosis or psychosis during 
the interview.  

A VA Final Summary shows that the veteran was hospitalized 
from February to April 1959.  Upon admission, the veteran 
complained that he could not find himself, had fear of going 
out by himself, had a numb feeling in his head, slept poorly, 
had a funny taste in his mouth, and that his legs felt tired.  
The veteran stated that in December 1958, he had had several 
episodes of dizziness followed by falling down and loss of 
consciousness.  He indicated that he had been hospitalized in 
January 1959 and that his doctor had opined that he had 
either grand mal epilepsy or a brain tumor.  According to the 
veteran, he had not had any attacks since January 1959, and 
that since that time, he had seen a psychiatrist four times, 
was given medication, and was advised to join group 
psychotherapy.  The veteran described the onset of his spells 
as starting with a sudden feeling of tension brought on by 
pain in the right foot and leg.  The veteran reported that 
during service, he had suffered injury to both thighs.  He 
revealed that he had been a barber for the past 20 years.  
The veteran's admission diagnosis was of conversion reaction.  
Upon his discharge, he was diagnosed with dissociation 
reaction, chronic, moderate, manifested by passing out 
spells, mental confusion, numb feelings in the head, bad 
taste in the mouth, and fear of going out by himself.  

Inpatient treatment records from the VA Hospital (VAH) in 
Pittsburgh show that the veteran was hospitalized in November 
1966 after complaining of nervousness since the recent death 
of his father.  According to a VA Interim Summary, while the 
veteran was hospitalized, he attempted suicide by hanging 
himself with a sheet over a fan bracket.  Psychological tests 
showed much inner turmoil, anxiety, and depression.  It was 
noted that prior to admission, the veteran had had suicidal 
impulses including one occasion when he felt that some 
outside force was making him drive over a bridge and he had 
stopped the car to prevent that from happening.  During the 
veteran's hospitalization, he improved with medication and 
was considered to be in partial remission.  The diagnosis was 
of schizophrenic reaction, undifferentiated type, chronic.  A 
Hospital Summary reflects that the veteran was subsequently 
discharged in October 1968 and upon his discharge, he was 
diagnosed with schizophrenic reaction, undifferentiated type, 
chronic, in partial remission.  

A Hospital Summary from the Pittsburgh VAH shows that the 
veteran was hospitalized from April to August 1969.  Upon 
admission, the veteran complained that he was nervous, tense, 
and unable to sleep.  The veteran stated that he was a 
professional barber and had been unable to fulfill his tasks 
satisfactorily.  He indicated that he had been taking his 
medication but that it was not helping.  The examining 
physician noted that the veteran showed the "cardinal 
signs" of depression.  The examiner reported that the 
veteran was in good contact, relevant, and coherent.  The 
veteran also appeared tense and nervous, but not overtly 
psychotic.  According to the examiner, there was a history of 
attempted suicide on last admission.  The examiner stated 
that subsequent testing showed no evidence of neurological 
disease.  During his hospitalization, the veteran's 
depressive features disappeared.  Upon his discharge, he was 
diagnosed with schizophrenia, chronic, undifferentiated type.  

A Hospital Summary from the Pittsburgh VAH reflects that the 
veteran was hospitalized from April to June 1978.  Upon 
admission, the veteran complained of nervousness, fear, 
insomnia, loss of appetite, and suicidal ideation.  He was 
diagnosed with schizophrenia, chronic, undifferentiated type 
and his medication was adjusted.  The examining physician 
stated that the veteran started to improve gradually and that 
after approximately one week, his suicidal problem was 
resolved.  According to the examiner, during the veteran's 
hospitalization, he was alert, oriented, maintained a good 
level of personal care and grooming, and did not experience 
any delusional thinking or hallucinations.  Upon his 
discharge, he was diagnosed with suicidal ideation and 
schizophrenia, chronic, undifferentiated type.  

In November 1981, a hearing was conducted at the RO.  At that 
time, the appellant testified that due to the veteran's in-
service combat stressors, he had developed post-traumatic 
stress disorder (PTSD).  (T.2).  The appellant contended that 
the veteran's suicide was a result of his PTSD.  (Id.).  
According to the appellant, the veteran had first attempted 
suicide in 1947.  (Id.).  She indicated that at that time, 
the veteran was nervous and she took him to the Oakland 
Hospital.  (Id.).  

A hearing was conducted at the RO in May 1988.  At that time, 
the appellant testified that the veteran had terrible 
nightmares.  (T.7).  The appellant stated that all of the 
veteran's dreams were about war.  (T.3).  She indicated that 
the veteran's leg was always numb and that he had trouble 
working as a barber because of his leg.  (Id.).  According to 
the appellant, the veteran was depressed because he could not 
work.  (Id.).  

In August 1988, the RO received a report from the McKeesport 
Police Department, dated in May 1981.  The report shows that 
at that time, it was determined that the veteran had 
committed suicide by hanging himself.  

In January 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that the veteran's in-service 
combat stressors caused him to develop PTSD and that his 
suicide was a result of his PTSD.  (T.8).  The appellant 
stated that the veteran had nightmares which were related to 
his war experiences.  (T.6,7).  

In January 1998, the appellant submitted her own statement 
and additional statements from the following people: (1) Mrs. 
C.S., the veteran's daughter, (2) Mr. E.S., the veteran's 
son, and (3) Mr. H.S., the veteran's son-in-law.  The 
statements all support the appellant's contention that the 
veteran suffered from PTSD due to his combat experiences and 
that his suicide was a result of his PTSD.  

A VA psychiatric opinion, dated in February 1997, shows that 
at that time, Dr. J. Peters, Manager, Mental Health Programs, 
VA Pittsburgh Healthcare System, stated that as per the 
Board's September 1996 remand decision, he had reviewed the 
veteran's claims file.  Dr. Peters noted that he had no first 
hand clinical information regarding the veteran.  He 
indicated that he was a board-certified psychiatrist and had 
been seeing veterans with PTSD since 1986.  It was Dr. 
Peters's opinion that, within reasonable medical certainty, 
the information available for his review did not enable him 
to give the veteran the diagnosis of PTSD retrospectively.  
Dr. Peters noted that if full copies of the veteran's 
original medical records could be obtained for review, it was 
possible that he would be able to find information to change 
his opinion, but that such records were probably no longer 
retrievable.  

According to Dr. Peters, the veteran had received mental 
health services during his life, and he had received that 
care prior to the official use of PTSD as a psychiatric 
diagnosis in the Diagnostic and Statistical Manual (DSM), 
Third Edition, (1980).  Dr. Peters stated that the veteran 
had engaged in significant combat in World War II and had 
been wounded by enemy fire in both thighs during the 
liberation of Luzon on March 8, 1945.  Hence, category A 
criteria for PTSD under current or earlier nosology would be 
assumed to be present.  Dr. Peters indicated that in a March 
1947 VA clinical record, no specific neurosis or psychosis 
was reported in the record.  In 1951, poor sleep, excessive 
worrying, depressed mood and sleep walking were reported.  In 
April 1959, a "conversion reaction" was noted.  In 1966 and 
1969, undifferentiated schizophrenia was recorded as the 
veteran's clinical diagnosis, and suicide attempts were 
recorded in 1966 and 1968.  Symptoms consistent with 
disturbed reality testing (e.g. psychosis) were noted during 
that time.  The veteran had lost confidence in his ability to 
function as a professional barber.  During the veteran's 
April through August 1969 voluntary admission, the veteran 
complained of feeling tense, nervous, and depressed.  The 
veteran had times when he would experience loss of 
consciousness, but no seizure disorder could be confirmed 
clinically.  According to Dr. Peters, the veteran's mood 
seemed to show some response during inpatient care between 
1966 and 1968.  Dr. Peters reported that the medications used 
were not atypical for those available at the time, and were 
not specific in terms of confirming a specific diagnosis.  

During the veteran's April through June 1978 admission, 
chronic undifferentiated schizophrenia was used as his 
clinical diagnosis.  The veteran's complaints included 
feeling "nervous" and "fearful," experiencing poor sleep, 
poor appetite, low mood, and suicidal ideation.  Dr. Peters 
stated that the veteran's leg pain and numbness, and comments 
such as "couldn't stand the pain in his legs," were noted 
in the record in the time preceding his death.  The veteran 
died by suicide, hanging himself in May 1981.  Dr. Peters 
indicated that in 1981, 1988, and 1995 hearings, the 
appellant testified that the veteran had suffered from 
nightmares, sleep disturbance, and social isolation.  There 
was no history of any alcohol or other substance abuse or 
dependence noted.  

In the February 1997 opinion, Dr. Peters stated that although 
the diagnostic term was not used during most of the veteran's 
lifetime, a review of the available information was 
insufficient to allow him to provide evidence that PTSD was 
the veteran's clinical concern during his life.  Dr. Peters 
noted the veteran's war experience and stated that the 
veteran's record provided support for some PTSD symptoms, 
including nightmares, social isolation, tension, and anxiety, 
but that those symptoms could be present in a number of 
psychiatric conditions, not just PTSD, and that in his 
opinion, the significant treatment history spoke to non-PTSD 
diagnoses.  According to Dr. Peters, using DSM III (1980), 
DSM III-R (1987), or DSM IV (1994) criteria, he was unable to 
find specific evidence in the available information to prove 
the existence during the veteran's life for the full criteria 
for PTSD.  Dr. Peters noted that in terms of the veteran's 
death by suicide in 1981, he did not believe it was possible, 
based on the information available for his review, for him to 
be able to link it in any specific way to the veteran's World 
War II Pacific theater of combat experiences.  According to 
Dr. Peters, the veteran's leg pain was noted in late life as 
a significant concern to him, but treatment for significant 
chronic pain was not shown during his lifetime.  Dr. Peters 
indicated that suicide remained one of the top ten leading 
causes of death in this country, and it was multi-factorial 
in many cases.  According to Dr. Peters, suicide accounted 
for a significant number of deaths from individuals suffering 
from a variety of psychiatric conditions, including chronic 
psychotic disorders.  

In December 1997, Dr. Peters and Dr. E. Pontius, Medical 
Director, Anxiety Disorders Team, VA Pittsburgh Healthcare 
System, submitted a VA psychiatric opinion.  At that time, 
they noted that the veteran's claims file had not been 
initially available for Dr. Pontius's review, but that he had 
recently reviewed the file.  They stated that in addition to 
the claims file information, Human Information Management 
Section (medical records) had made attempts to locate the 
veteran's original clinical files, but that the only 
information which was located was an inpatient discharge 
summary, dated from April to June 1978, previously noted in 
Dr. Peters's earlier report, and 12 documents that involved 
application for hospital admission or readmission, or request 
for exchange of beneficiary information, or other 
administrative concerns.  Dr. Peters indicated that there was 
nothing in the supplemental information which allowed him to 
change his initial opinion.  Following a review of the 
veteran's claims file, it was Dr. Pontius's opinion, within 
reasonable medical certainty, that the review completed by 
Dr. Peters in February  1997 agreed with his summary of the 
case, and Dr. Pontius indicated that he concurred with Dr. 
Peters' conclusions.  Drs. Peters and Pontius noted that 
veterans who had PTSD could be quite guarded in discussing 
their symptoms, and that confirming the diagnosis with a 
living veteran could be a challenge.  That was compounded in 
the current situation since they were left with the available 
records rather than the opportunity to do a psychiatric 
evaluation.  

In July 1998, the appellant's representative submitted an 
article entitled "Neuropsychiatric Sequelae of Cerebral 
Malaria in Vietnam Veterans."  At that time, the appellant's 
representative noted that the veteran had been service-
connected for malaria.  The appellant's representative 
contended that the veteran suffered from cerebral malaria and 
that the cerebral malaria caused him to commit suicide.  

In March 2000, Dr. Peters and Dr. B. Fisher submitted a VA 
psychiatric opinion.  At that time, they stated that as per 
the Board's November 1998 remand decision, they had reviewed 
the veteran's claims file.  They indicated that within 
reasonable medical certainty based on the information 
available, they were unable to use the available medical 
documentation to support the diagnosis in full of PTSD.  Drs. 
Peters and Fisher noted that as indicated in the prior 
reports, the veteran had had inpatient care and had been 
given the clinical diagnosis of chronic undifferentiated 
schizophrenia on repeated occasions during his lifetime.  
Based on current DSM IV nosology, DSM III, and DSM III-R 
criteria, it was felt by both Drs. Peters and Fisher that the 
available information supported chronic undifferentiated 
schizophrenia as the best diagnosis to account for all the 
recorded symptoms complaints in the available documentation.  
The veteran was clearly delusional when he was most ill, 
feeling that outside forces were somehow controlling his body 
and forcing him into acts such as suicide attempts.  There 
was evidence of prior disorganized behavior and negative 
symptoms, and there was a clear indication of social and 
occupational dysfunction over time.  According to Drs. Peters 
and Fisher, the duration of the veteran's symptoms clearly 
exceeded six months.  

In the March 2000 opinion, Drs. Peters and Fisher stated that 
there was no known specific medical explanation or a better 
psychiatric disorder to account for the veteran's behavioral 
health condition other than undifferentiated schizophrenia.  
Undifferentiated type was used because there was nothing in 
the records to substantiate the specific use of paranoid, 
disorganized, or catatonic subtypes for the veteran's 
schizophrenia.  Drs. Peters and Fisher noted that the 
veteran's time in the military was recorded as November 1942 
to January 1947.  They indicated that the active diagnosis of 
schizophrenia could not be substantiated in either of the 
neuropsychiatric evaluations done in 1947 or 1948.  The 
veteran had inpatient hospitalization from February to April 
1959.  As was noted in testimony from the veteran's wife 
given in 1967, she reported that 1959 was the "first real 
bad" time for the veteran in terms of his psychiatric 
concerns.  (T.4).  Thus, Drs. Peters and Fisher stated that 
it seemed most plausible to date the active clinical onset of 
the veteran's prodrome for schizophrenia sometime in 1958 or 
early 1959, which was clearly more than one year after the 
veteran's separation from the military.  

Drs. Peters and Fisher further indicated that although 
diagnoses in November 1966 such as "emotional instability" 
were terms no longer used, it was clear from notes in 1967, 
1968, and 1969 that chronic undifferentiated schizophrenia 
was used by his treating psychiatrist.  It appeared, although 
history had changed the use of the diagnostic term 
schizophrenia, that current criteria if applied for his 
presentation in the 1960's would still leave one with the 
same diagnostic conclusion.  Thus, Drs. Peters and Fisher 
concluded that there was no available evidence to say it was 
likely, or at least as likely as not, that the onset of the 
veteran's serious psychiatric disorder began during his time 
in military service or in the year after he left the service.  

Additionally, Drs. Peters and Fisher also stated that it was 
highly likely that any independent reviewer would conclude 
that there must be a link between completed suicide and the 
veteran's ongoing serious psychiatric disorder.  Any standard 
basis textbook of general psychiatry which reviewed suicide 
or schizophrenia would indicate that in some series up to 10 
percent of the people suffering from schizophrenia died by 
suicide.  According to Drs. Peters and Fisher, although the 
exact factors that were at hand when the veteran decided to 
end his own life would never be known by anyone, making a 
link between a chronic, serious psychiatric disorder and 
death by suicide seemed a very reasonable etiologic link.  
Therefore, in conclusion, Drs. Peters and Fisher recognized 
that the veteran served in combat, suffered physical 
injuries, and suffered ongoing physical sequelae from his war 
wounds.  However, they indicated that they could not present 
the veteran's war heroics as the cause or etiology for his 
subsequent disorder which seemed best to be defined as 
schizophrenia.  

In April 2000, Dr. D. Fink submitted a VA neurological 
opinion.  At that time, Dr. Fink stated that as per the 
Board's November 1998 remand decision, he had reviewed the 
veteran's claims file.  Dr. Fink indicated that it seemed 
clear from the available records that the veteran had malaria 
during service and that "after that time," he had suffered 
from psychiatric disease which resulted in his death by 
suicide in 1981.  According to Dr. Fink, VA examiners were 
not able to make a specific diagnosis of PTSD based on the 
available records.  Dr. Fink reported that despite a single 
reference from the "Journal of Nervous and Mental Diseases" 
in 1997 purporting to document "neuropsychiatric sequelae of 
cerebral malaria in Vietnam veterans," the veteran did not 
suffer from cerebral malaria and there were no generally 
accepted neuropsychiatric sequelae as that paper pointed out.  
According to Dr. Fink, the findings they reported argued for 
further investigation and attempted replication by other 
groups of independent investigators.  Thus, it was Dr. Fink's 
conclusion that there was no evidence that the veteran's 
infection with malaria contributed to his neuropsychiatric 
sequelae or his death by hanging.  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As previously stated, in a 
March 1993 decision, the Board remanded the appellant's claim 
for whether new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.  At that time, the Board 
requested that the RO, after obtaining any necessary 
authorization from the appellant, obtain copies of all 
treatment records identified by the appellant, including a 
copy of the veteran's records from the VA Hospital in 
Pittsburgh, Dr. Clark, and the health care providers at 
Oakland, which were not currently of record.  The RO was also 
requested to obtain a copy of the record of the Social 
Security Administration (SSA) proceeding relating to the 
veteran's award of Social Security Administration disability 
benefits. 

A correspondence from the appellant's representative, the 
American Legion, to the RO, dated in May 1993, shows that at 
that time, the appellant's representative stated that Dr. 
Clark was no longer in medical practice and was presumed to 
be deceased.  In addition, the appellant's representative 
noted that the veteran's medical care was provided at the VA 
Medical Centers, and they submitted a compilation of those 
records which included duplicative copies of the veteran's 
inpatient treatment records from the Pittsburgh VAH, dated in 
February 1959, November 1966, and from April to August 1969. 

A correspondence from the RO to the Social Security 
Administration, dated in May 1993, shows that at that time, 
the RO requested all medical evidence of record which was 
used in the veteran's grant of SSA disability benefits.  In a 
correspondence from the SSA to the RO, dated in September 
1994, the SSA indicated that the medical records for the 
veteran were not available.  According to the SSA, the 
veteran started receiving disability benefits in October 1969 
and there were no records available which would provide the 
basis of "what diagnosis determined his disability."  The 
SSA noted that the veteran received Social Security 
disability benefits from 1969 until his death in May 1981.  

In a March 1993 decision, the Board held that new and 
material evidence had been submitted and reopened the 
appellant's claim for service connection for the cause of the 
veteran's death.  At that time, the Board remanded the case 
for additional development.  The Board requested that the RO 
contact the appellant and encourage her to submit any 
statements of her own or statements of friends or relatives 
who were acquainted with the veteran and who could describe 
any symptoms that he had exhibited that the appellant 
believed indicated that he had PTSD.  The RO was also 
requested to arrange for a board of two VA psychiatrists, 
board-certified, if available, experienced in evaluating PTSD 
to review the veteran's claims file to determine if he had 
PTSD during his lifetime and, if so, whether his death by 
suicide was related to his PTSD, as well as to determine if 
the veteran's combat experience had any relationship with his 
death by suicide on any other basis.   

In January 1998, the appellant submitted her own statement 
and additional statements from the veteran's daughter, son, 
and son-in-law.  The statements supported her contention that 
the veteran suffered from PTSD due to his combat experiences 
and that his suicide was a result of his PTSD.  In addition, 
Dr. Peters submitted a VA psychiatric opinion in February 
1997, and in December 1997, Drs. Peters and Pontius submitted 
an additional VA psychiatric opinion.  

In a November 1998 decision, the Board again remanded this 
claim.  At that time, the Board requested that Drs. Peters 
and Pontius again review the claims file and provide a 
statement in which all indicated psychiatric diagnoses 
applicable to the veteran's symptomatology were identified 
and then to provide an opinion as to whether any of the 
diagnoses for which the veteran met the diagnostic criteria 
during his lifetime, particularly schizophrenia, were more 
likely or at least as likely as not to have had their onset 
during service, within the initial post-service year, or to 
be otherwise etiologically related to service.  The examiners 
were also requested to discuss whether any identified 
psychiatric disability likely caused or contributed to the 
veteran's death.  The RO was to also request that Drs. Peters 
and Pontius, and/or a neurologist if indicated, review the 
claims file and comment on the veteran's service-connected 
malaria in the context of the possibility that such resulted 
in neuropsychiatric sequelae that in turn caused or 
contributed to his death.  The examiner(s) providing such 
opinion was/were requested to include reference to the 
veteran's service medical and other relevant medical history 
as well as to the medical texts submitted by the appellant's 
representative in connection with the malaria contention.  

In March 2000, Drs. Peters and Fisher submitted a VA 
psychiatric opinion.  At that time, they noted that Dr. 
Pontius had ended his employment with the VA in September 
1998 and as such, was no longer available to review the file.  
In addition, in April 2000, Dr. Fink submitted a VA 
neurological opinion.  Thus, in light of the above, the Board 
concludes that there is no indication that there are 
additional documents that have not been obtained and would be 
pertinent to the present claim.  The appellant has been 
accorded the opportunity to present evidence and argument in 
support of the claim, including at a personal hearing.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

The Board is cognizant that in an April 1998 Memorandum, the 
appellant's representative requested that an independent 
medical expert (IME) opinion be acquired with respect to any 
relationship between the veteran's claimed PTSD and his death 
by suicide.  In addition, in August 2000, the appellant also 
requested an IME opinion.  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  Bielby v. 
Brown, 7 Vet. App. 260, 269 (1994); see also Winsett v. West, 
11 Vet. App. 420, 426 (1998).  The law authorizes procurement 
of an advisory medical opinion from one or more medical 
experts who are not VA employees, when warranted by the 
medical complexity or controversy involved in a pending 
claim.  See 38 U.S.C.A. §§ 5109, 7109; 38 C.F.R. §§ 3.328, 
20.901.  In this regard, the Board notes that neither the 
appellant nor her representative has alleged in what manner 
the evidence is of such medical complexity or controversy so 
as to warrant such opinion.  The evidence of record includes 
VA psychiatric opinions dated in February 1997, December 
1997, and March 2000, and a VA neurological opinion, dated in 
April 2000.  In addition, the March 2000 VA psychiatric 
opinion and April 2000 VA neurological opinion are in 
complete compliance with the directives of the Board's 
previous remand order.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The fact that the medical opinions are adverse to 
the appellant's claim do not render such opinions deficient.  
In light of the Board's finding that the appellant and her 
attorney have not sufficiently alleged how the medical 
evidence in this case is complex or controversial, and the 
further finding that neither is competent to make a 
"medical" decision whether the medical evidence is 
"complex" or "controversial", an independent or advisory 
medical examination is not warranted.


III.  Analysis

Service connection may be granted for an injury or disease 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2001). Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  If a psychosis is manifest to a 
degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self- destruction.  38 U.S.C.A. § 1310 
(West 1991); Sheets v. Derwinski, 2 Vet. App. 512 (1992); 38 
C.F.R. § 3.302 (2001).  In the absence of a determination of 
an unsound mind, a veteran's death by suicide would be 
considered the result of his own willful misconduct, and 
service connection for the cause of death would be precluded.  
38 C.F.R. §§ 3.301(a), 3.302(a) (2001).

To summarize, the appellant contends, in essence, that due to 
the veteran's in-service combat stressors, he had developed 
PTSD.  The appellant maintains that his suicide was a result 
of his PTSD.  In the alternative, the appellant states that 
the veteran suffered from malaria during service and 
developed cerebral malaria which later caused him to commit 
suicide.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, her 
opinion that the veteran suffered from PTSD which caused him 
to commit suicide, or in the alternative that his service-
connected malaria caused him to commit suicide, is not 
competent evidence. 

The Board recognizes that the evidence of record includes lay 
statements from the veteran's daughter, son, and son-in-law.  
To whatever extent such statements are offered to establish 
that the veteran suffered from PTSD due to in-service combat 
experiences, and that his PTSD caused him to commit suicide, 
such statements do not constitute competent, and hence, 
probative evidence with respect to the issue under 
consideration.  As lay people without medical expertise, they 
are not qualified to offer evidence that requires medical 
knowledge such as a diagnosis or opinion as to the cause of a 
disability.  See Espiritu, 2 Vet. App. at 492, 494; Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).     

Initially, the Board concludes that the veteran's suicide was 
not willful misconduct within the meaning of VA regulations.  
See 38 C.F.R. § 3.302 (2001).  The Board observes that all 
the available lay and medical evidence clearly shows that his 
act of self-destruction was not intentional, but instead, was 
due to his mental unsoundness, rendering him incapable of 
forming an intent (mens rea, or guilty mind, which is an 
essential element of crime or willful misconduct).  38 C.F.R. 
§ 3.302(a)(2).

Notwithstanding, it is the Board's determination that the 
preponderance of the evidence is against the appellant's 
claim for service connection for cause of the veteran's 
death.  The Board has thoroughly reviewed the foregoing, and 
concludes that the appellant has failed to provide any 
competent medical evidence suggesting that the veteran's 
suicide was the result of any service-connected disability, 
to include any service-incurred PTSD.  There is no medical 
evidence of any chronic acquired psychiatric abnormality in 
the veteran's service medical records.  In addition, there is 
no competent medical evidence or opinion of record to support 
the appellant's contention that the veteran's mental 
unsoundness at the time of his death was proximately due to a 
disability of service origin.  In this regard, the Board 
notes that in the March 2000 VA psychiatric opinion, Drs. 
Peters and Fisher indicated that within reasonable medical 
certainty based on the information available, they were 
unable to use the available medical documentation to support 
the diagnosis in full of PTSD.  Drs. Peters and Fisher 
further stated that based on current DSM IV nosology, DSM 
III, and DSM III-R criteria, it was felt by both Drs. Peters 
and Fisher that the available information supported chronic 
undifferentiated schizophrenia as the best diagnosis to 
account for all the recorded symptoms complaints in the 
available documentation.  The Board also notes that according 
to Drs. Peters and Fisher, it was highly likely that any 
independent reviewer would conclude that there must be a link 
between completed suicide and the veteran's ongoing serious 
psychiatric disorder.  However, the Board observes that the 
veteran was not service-connected for undifferentiated 
schizophrenia.  Moreover, in the March 2000 VA psychiatric 
opinion, Drs. Peters and Fisher concluded that they could not 
present the veteran's war heroics as the cause or etiology 
for his diagnosed schizophrenia.  

The Board recognizes that in the appellant's November 1981 
hearing, the appellant testified that the veteran had first 
attempted suicide in 1947.  (T.2).  However, the Board 
observes that in the veteran's January 1947 VA 
neuropsychiatric examination, no psychiatric trends were 
present.  According to the examiner, the veteran was not 
irritable or excitable, and there was no anxiety or 
apprehension present.  In addition, in March 1947, the 
veteran underwent a VA neurologic examination and at that 
time, the examining physician stated that there was no 
evidence of neurosis or psychosis during the interview.  
Moreover, in the March 2000 VA psychiatric opinion, Drs. 
Peters and Fisher indicated that the veteran's active 
diagnosis of schizophrenia could not be substantiated in 
either of the neuropsychiatric evaluations done in 1947 or 
1948.  They stated that the veteran had inpatient 
hospitalization from February to April 1959.  They further 
indicated that according to the testimony from the veteran's 
wife given in 1967, she reported that 1959 was the "first 
real bad" time for the veteran in terms of his psychiatric 
concerns.  (T.4).  Thus, Drs. Peters and Fisher stated that 
it seemed most plausible to date the active clinical onset of 
the veteran's prodrome for schizophrenia sometime in 1958 or 
early 1959, which was clearly more than one year after the 
veteran's separation from the military.   

In the instant case, although the evidence of record includes 
medical evidence showing a link between the veteran's suicide 
and his diagnosed schizophrenia, there is no medical evidence 
of record showing that the veteran's schizophrenia was of 
service origin.  In addition, service connection for PTSD was 
not in order at the time of the veteran's death as there 
simply was and is no medical evidence of record of a 
diagnosis of such a disorder.  Moreover, in the alternative, 
there is no medical evidence of record showing that the 
veteran's service-connected malaria caused him to commit 
suicide.  In this regard, the Board notes that in the April 
2000 VA neurological opinion, Dr. Fink concluded that there 
was no evidence that the veteran's infection with malaria 
contributed to his neuropsychiatric sequelae or his death by 
hanging.  Therefore, in light of the above, it is the Board's 
determination that the preponderance of the evidence is 
against the proposition that a service-connected disability 
caused, or contributed substantially or materially to cause, 
the veteran's death.  Accordingly, the appellant's claim must 
be denied.   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

